Case 21-30055-5-mcr            Doc 10      Filed 02/03/21 Entered 02/03/21 11:52:13          Desc Main
                                          Document      Page 1 of 3



 Bronster, LLP
 156 West 56th Street, Suite 902
 New York, New York 10019
 (347) 246-4888
 Sean K. Monahan (smonahan@bronsterllp.com)

 Attorneys for Finance of America Reverse LLC

 UNITED STATES BANKRUPTCY COURT
 NORTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------x   Chapter 7
 In re

 Deborah A Saldo,
                                                                   Case No. 21-30055-5-mcr
                                     Debtor.
 --------------------------------------------------------------x

                  NOTICE OF APPEARANCE AND REQUEST FOR NOTICE
                         ______________________________________

          PLEASE TAKE NOTICE that:

          1.      Under Rules 2002, 9007 and 9010(b) of the Federal Rules of Bankruptcy

 Procedure, and 11 U.S.C. §§ 102(1) and 1109(b), the undersigned attorney appears for Finance

 of America Reverse LLC, parties in interest, and requests that all notices given or required to be

 given in this case and all related cases, and all papers served or required to be served in this case

 and all related cases, be given to and served upon:

                                          Sean K. Monahan, Esq.
                                               Bronster, LLP
                                           156 West 56th Street, Suite 902
                                       New York, New York 10019
                                            Tel: (347) 246-4888
                                            Fax: (347) 246-4893
                                     Email: smonahan@bronsterllp.com

          2.      The foregoing request includes not only the notices and papers, whether formal or

 informal, ex parte or on notice, written or oral, referred to in the Bankruptcy Rules and Code

 sections specified above, but also includes, without limitation, orders and notices of any

 561005.333
Case 21-30055-5-mcr        Doc 10    Filed 02/03/21 Entered 02/03/21 11:52:13              Desc Main
                                    Document      Page 2 of 3



 application, motion, petition, pleading, requests, complaint or demand, whether formal or

 informal, whether written or oral and whether transmitted or conveyed by mail, delivery,

 telephone, telegraph, telecopier, electronically, or otherwise, which affect or seek to affect in any

 way any rights or interests of the Debtor.

          3.    Neither this Notice of Appearance nor any later appearing, pleading, claim or suit

 shall waive the above-named entity’s right to have final orders in noncore matters entered only

 after de novo review by a District Judge; or the right to trial by jury in any proceeding so triable

 in this case or any case, controversy, or proceeding related to this case; or the right to have the

 District Court withdraw the reference in any matter subject to mandatory or discretionary

 withdrawal; or to adjudicate rights in other applicable forums, or any other rights, claims,

 actions, defenses, setoffs, or recoupments to which these entities are or may be entitled under

 agreements, in law or in equity, all of which rights are expressly reserved.

 Dated: New York, New York             Bronster, LLP
        February 3, 2021

                                       By:     _________/s/___________________
                                               Sean K. Monahan, Esq.
                                               156 West 56th Street
                                               Suite 902
                                               New York, New York 10019
                                               Telephone (347) 246-4888
                                               Facsimile (347) 246-4893

                                               Attorneys for Finance of America Reverse LLC




 561005.333
Case 21-30055-5-mcr       Doc 10      Filed 02/03/21 Entered 02/03/21 11:52:13         Desc Main
                                     Document      Page 3 of 3



                               CERTIFICATION OF SERVICE

          By filing the foregoing Notice of Appearance on the docket for this case through the

 Court’s Electronic Case Filing system (“ECF”), those parties designated to receive electronic

 notice of events in this case through ECF received notice of the filing hereof in accordance with

 General Order No. 559 of the United States Bankruptcy Court for the Eastern District of New

 York and Federal Rule of Bankruptcy Procedure 9036.

 Dated: New York, New York
        February 3, 2021
                                       Bronster, LLP


                               By:     _____/s/_____________________________
                                       Sean K. Monahan, Esq.
                                       156 West 56th Street
                                       Suite 902
                                       New York, New York 10019
                                       Telephone (347)-246-4888
                                       Facsimile (347) 246-4893


                                       Attorneys for Finance of America Reverse LLC




 561005.333
